Case 0:19-cv-62540-DPG Document 26 Entered on FLSD Docket 01/21/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 0:19-cv-62540-GAYLES/STRAUSS


  FELECIA M. PRESTON,

         Plaintiff,

  v.

  ANDREW SAUL,
  Commissioner of the Social Security
  Administration,

        Defendant.
  ______________________________________/


                                               ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Jared M. Strauss’s Report and

  Recommendation (the “Report”), [ECF No. 24], regarding Plaintiff Felecia M. Preston’s Motion

  for Summary Judgment, [ECF No. 19], and Defendant Andrew Saul, Commissioner of the Social

  Security Administration’s (the “Commissioner”) Motion for Summary Judgment, [ECF No. 20].

  On October 11, 2019, Plaintiff filed the instant Complaint seeking judicial review of the

  Commissioner’s final decision denying Plaintiff’s application for disability insurance benefits and

  Supplemental Security Income. [ECF No. 1]. This matter was referred to Judge Strauss, pursuant

  to 28 U.S.C. § 636(b)(1)(B), for a ruling on all pre-trial, non-dispositive matters and a report and

  recommendation on all dispositive matters. [ECF No. 2]. On November 8, 2020, Judge Strauss

  issued his Report recommending that the Court deny Plaintiff’s Motion for Summary Judgment

  and grant the Commissioner’s Motion for Summary Judgment. On November 19, 2020, Plaintiff

  filed objections to the Report. [ECF No. 25].
Case 0:19-cv-62540-DPG Document 26 Entered on FLSD Docket 01/21/2021 Page 2 of 3




         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         The Court has conducted a de novo review of the Report, the record, and the applicable

  law. The Court agrees with Judge Strauss’s well-reasoned analysis in the Report denying

  Plaintiff’s Motion for Summary Judgment and granting the Commissioner’s Motion for Summary

  Judgment.

         Accordingly, it is ORDERED AND ADJUGED as follows:

         1.      Magistrate Judge Jared M. Strauss’s Report and Recommendation, [ECF No. 24],

                 is AFFIRMED AND ADOPTED and incorporated into this Order by reference.

         2.      Plaintiff Felecia M. Preston’s Motion for Summary Judgment, [ECF No. 19], is

                 DENIED.

         3.      Defendant Andrew Saul, Commissioner of the Social Security Administration’s

                 Motion for Summary Judgment, [ECF No. 20], is GRANTED.

         4.      The Commissioner of the Social Security Administration’s decision is

                 AFFIRMED.




                                                  2
Case 0:19-cv-62540-DPG Document 26 Entered on FLSD Docket 01/21/2021 Page 3 of 3




        5.    This action is CLOSED for administrative purposes.

        DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of January, 2021.




                                          ________________________________
                                          DARRIN P. GAYLES
                                          UNITED STATES DISTRICT JUDGE




                                             3
